DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1-3, 5-9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenberghe et al (US 2018/0087007).
Vandenberghe et al teach a field of hand dishwashing comprising from 10 to 30% by weight of the composition of an anionic surfactant selected from the group comprising an alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof; from 2.5 to 10% by weight of the composition of an amine oxide; from 2.5 to 10% of the composition of a betaine; from 0.001% to 0.5% by weight of a water conditioner protease; and optionally, an additional enzyme selected from the group consisting of amylase, lipase, and mixtures thereof. See paras. 13-20. The composition is preferably in liquid form and 
Nonionic surfactants may be used in amounts from 0.1 to 40% by weight and include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, condensation products of guerbet alcohols with from 2 to 18 moles of ethylene oxide per mole of alcohol, etc. See paras. 47-48.
Enzyme stabilizers may be used in amounts from 0.1 to 3% by weight. Suitable amylase enzymes are those of bacterial or fungal origin. See paras. 57-73. The detergent may contain a number of optional ingredients such as chelants, structurants, preservatives, solvents, etc. See para. 92. Specifically, Vandenberghe et al teach a composition containing 21.1% of C12-13-14 alkyl ethoxy (0.6) sulfate, 7% C12-14 dimethyl amine oxide, 0.7% sodium chloride, 0.75% polypropylene glycol, 1.7% ethanol, 100 ppm protease, 100 ppm amylase, water, perfume, etc. See para. 97. Vandenberghe et al disclose the claimed invention with sufficient specificity to constitute anticipation.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 10-11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (2018/0087007).
Vandenberghe et al is relied upon as set forth above.
With respect to claims 4 and 11, 14, Vandenberghe et al do not exemplify nonionic surfactants but does teach their inclusion as surfactants within the composition formulations at 0.1 to 40%, as stated above (0047). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

With respect to the proportions of anionic and amphoteric surfactants, Vandenberghe et teach overlapping proportions and one skilled in the art would have been motivated to optimize the amounts to exemplify the claimed range given their broad teachings and their inclusion as surfactants utilized for cleansing.
The proportions of the pH modifier claim 16 does not overlap with Vandenberghe et al at the test products. The amount of 0.2% exemplifies an amount closes enough where the skilled artisan would have been motivated to optimize the amount given the broad range of pH from 6-12 and one skilled would have utilized more or less for the desired pH range and further optimization is within the level of the ordinary skill, in the absence of a showing to the contrary.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

With respect to claim 17, the cleaning compositions has a surface tension claimed at less than 26 dynes.
It would have been obvious to the skilled artisan to comprise a formulation with characteristics of with a surface tension as claimed given that the amounts of ingredients and their requisite proportions are taught and suggested for the purpose of cleansing hard surfaces such as dishware. One skilled in the art, in the absence of a showing to the contrary would expect similar characteristics from the same or similar compositions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With further respect to claims 18-20, and the limitation of at least 50% of the soil is removed. The skilled artisan would assume the dishware compositions of Vandenberghe et al completely remove soils since they state the composition is very good at cleansing and breaking down protein based stains (0023). One skilled in the absence of a showing to the contrary, commensurate in scope with the claimed invention would envision dishware being claimed at more than 50%
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761